UNITED STATES DISTRICT COURT

 

FoR THE SOUTHE BN DISTRICT OF TEXAS

 

 

 

Pretrial | Apaltiotin for Writ of Haheas Coraus A as

 

Apalicant:: Patricia EStadn ty Fo00%6638

 

 

 

Cunently Contined in The Fort Bead County Tau! sour iis
LED
SEP T2208

 

Tn the fort Bead County Distritt Court Lob

 

David J. Bradley, Clerk of Court

couse AO: 11-2CA-T157

 

Teal Tadge Oneal Wilhanis |

 

 

Lay Cutfentt Vv ig (epreSented By -faloh Gonzales

 

 

Trial_is Set for Nov. 5240/9

 

fotthe, OF e/1se of, ‘Aon Compltaace to Sex ible Ki hep Station

 

 

I fikd a Writ of Habeas Lo ofous that was dlisonsted on July dA3d01£

 

_ lt Sopealed this decision why th The. Sipe $s Loup denied Math AB LY]

 

 

Bespondant s:

 

Foet Bend Coutity Shetitt 5 One

 

Shet tl. Troy Alohls

 

Fort Berl Court i/ Dishict Atloanoy’s Live

 

Texas Deol. Chi. Justice. Carpectiortal Listitution Division

 

Fort bend Coutity bistritt Juche Oneal Wiliams

 

of Dishes Court bth

 

Harts County Distucd Coutt 179 (and fies lig iid

 

 

 

HafVis County. Distiet HHeola ey

 
rand ye Violation. of The. Fifth Amendment (Double Teopotly) 2

 

dh Spc sL 40H. wns plced on pabatin Le oggavated Sexual fold

 

    

Lon Sa [£dble, I. r stacted a hy hy. ly fe. at SATE Peden ab LUD & Jad.
Jacute, Houston Te. Te, but on ot frou. Mich od dd, WT wolbed outof |

 

 

the program, atfer feciedyag. several threats “hecause of my. Jewal Eftense.
by ec 30th T wns attested for pabistonding Hott the facility.

i Ey Hug df, oT. MAS, found guilty ia Hatvis Courlty Distoet Coudl Ate, -

 

 

 

ithe oak | euideale was_leaving a, facility. aad suai. L. dd Hot tebuato.\
a ay 8h Frou adress) my probation was_tevobol, aml Tau dost. Ld yeas
contiaement (That cause * HOY, and abter all Stele Agoeals was dled a
L have tesettly tiled! a Hebeas LayuS, with new evidence, Challeagure i:
i otis. Courhhes right fo plale LALO on probation to 1 Geet 0 Hlense Z was.
-atused to have aneued ob ay. house, whith I lived i Bra: cota Louth)

 

 

| On Woe. 24 07 fal. Bend lon tiled. on jadictment tet failute t2 Comply
. | with Jey Meader fe brio fi it Open Court, The State. Said iff euduite

 

 

19 Co or atowed. foc4,AvIbT lef ‘tehab oud fever telutaed te sty last

 

4 Kraut addlfess. 1S, “aad Claims tnese ale two different at teas “SES. ‘aid wes tek

 

 

s.qpalt of the same act) The Sfote_went.on te State L was. Charged.
| with Apgrtvacter! Sexual Assault. ob the habeas Couft heap On. July 13.8018 f

 

y)

 

 

 

 

 

 

 

' beer given on oppottunity to fepottta.tort Bead. Cow/ly, Say Offender —
he bred on Dette, (E UES, Mar cetated_on Mach. 3, BOLE ond

 

(a,

 

The Sha fe was cntly Pattsally casted: hough I US. charged wilh La Sed.

Assault, i was the action The State uSecl to. te voke my vy ptobatrott, whith.|
sled to. ate_heiing Convicted of apg. Sounl Assault .
Although both Counties ate Chait at. oteutled on two d f real ches o_o
it would. be impossible. to leave turite, 5o.T will clear. it up.a3 tewheh |...
‘Tf IS obViott5;, it Could not have. ollutted On. Ho. LAU, hor Could L hat. ce

 
. heen inte veottded. Si SAE. 12 this. date... ee Henn _
/ Hy 6) The.olete L left was “talth bel, JOU, whith aS. L sheled, ablers other saab, ee

_.keanaed of iy. | Charge. bya Stat * nembels » began wmakibg threats to eb bodily ene
hana, Gao. guys theeatenitiy te Splay. ste woth t neteral oad Sef leon. fi je) ae
: 2 found. a. chy Of. swe prior. tome. leaving. the. facility, the cheter hal. —
con _.Chongedl My. oul LCation. Lr pbythologica laliorlers from: ‘Q). Trazidon,.. cect
[00 ng of | fof tallotit,. to: 4) Seriguél, Laban of a potent fia Cott, | ee
i) §) The € Sudden. Chaag Cite Méadjliab join; te soecedhic. LT pever took he liste,
hod My State: “of” my, On.O_Up: wd -deuy? pollet coaster for Severn| ys. | _
9 Both Counties te_telied ot the Sune Get wad police (obolt Qs ovidente |
(Al thoug The Trial Court has. denied me.the Light bo q evident jaty beat _
a od F haw Aevet. Seen tty 2 evidence. Fott: bond. Leuadi baS} it was.§ Led, a
On July £3 l0lS, thot The State is telied.on the poll lice repott), i |
. v7, My silo cal olSopders Consist of. (a) paratoia hizo, bby -bolgt
0s Je vee deptessina, Lanviety e) FT. es Vat Social alinidet ad. Sevele Catut oho
With me being rexpicted Lom Myactual piesctibed. meditation vad placed,
00a highly. pastel Aalcatit, that. bleed. the way Lthisk, for seven! |
i all.action’s that octutted between Match di HO file should be |

_Lonsideted. a the Same att, due to nny. tho nuit plobess al the tute ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. fot this Ground oth Cou has 3 “Shall be acguilled
G _ t

 

 

 

 
G al Two: § idl: Amendment Veolakion Lnetlective. Ussistanle of Counsel. . _

|

“4

) “Mlsaey Raloh Conzales has 1 fel wfased to c assist in hsp. dy doboae I. ae
have mettioned to. hin inate. vety landed tintes. he has Condutittled fa
oo with mein evel ale: Anal. heating be ba assisted The Court, nad Stale,

_ it. denial of. All. Leg 21 OSE L have made te the Coutt Suthas @ i) £ vie
te _ heat: iG. a hove fot Seer QMy.! vide file, [tefally niet _ofte iota) bth Mave. 4.
ne i ny caie Heanslored 4a the Melt L health Lauri, 0) tobe agoaithed Td
a that is Soecialized in. mettal health defeadaats and Gon aul the
oe _. fl ental [ heal Hh Coutt, da (slap. on all nictions.- Lila by ane 2, ld elisa! ily

a 4) Instead A banzales bas gone Our: ol: Ais wai yto ASSst The State in

 

 

lng to tutd me uit, b ty. alli Th Soe fa enter phofle
ee _convetsabon’ i0QS. euidelle on June of, g it the day trial was. sot to Sate _
oo When. L requested. Lr hitt-to.ob Hock Le rot entering this evidence 36. i
. | da VS prior te tral; - instead My Gonzales (equested for a a teset of thal
a ito allow the ovidleate to be énteted_ia the time tame allowed. —_
. Dd Ln Match, 3, 5 £018, Tite Laazales. und. gpboittted 4» me, add he stated the ally _—_
_.. evielente. The State basis. police. Stofemert, Staking they. Sooke. to tly. rT
ne sland lady next-door’ and She Said she haS nat Seen me,and {tom that ane!
oe wis fart Bena. Coit y.. took it Uperl themselt to asume_it-meatt Lm ed,
fee bet have: fet_veli ff: 7 Hus.with (hy. landlady, i
“) YiMe Gonzales Stated, he will $2: a_ptivale investigate apooicte, _to. yeak Yo
on tk M_my. Mnttellacly hud suale th at. dh 1 he bes. rebised ta tepuest suthan
oe _(4avestigater, Stabig Tomy. Sister I ant col Feu taste tite.ol Moe fey
an 00. on ittestigatos. he can pleadl guilty aad take a lea batau, othe
fond. guilty i iathal,T really don't. give2dat.whjch way he. (oes...
Oo 9) Ine Gonzales Slated ‘smilath | V. to. My. man, that. has. mettal dl: ilies

{ OY

 

 
ty
Vi

Sh ee eet meme ere nite meme etn mde itcr it eetnnerirmane merit ie ate

| | sai’ TE ye you. wupaat. wwitnes$ to esl Vil 1. yout Sol 15 behalf, +hen_yeu ale ca
oe peed. ogo. find. thea, ond hale.them Come to. his teal, othel wise. he _. a
Ge $2. to tial with the polite. Lpolt. ayjauest. bit gn be. found. guilby yn ve eneyn nen
LL dott giee a SKE. whith woy he. goes ‘acid dg up off het. :
= _§ 6) Op. lal. 30..in. openCoult, t aT was § Stati. (ty. ghoul und to have
Me Gonzales tentoued, Tt 4 A azales wid The +0al Tad, bye both shaved _.
bias fwatal's iy of bonse. by y. Stata. of the fetord, he Court shuld.
_— tt ita Ste. the tase ty, le heatd 012 the cneptel healt) docked Mol.
plo vide_ie 2 Qtloiey. that. SpeliGhizes. in.tltelttal health CASES,
. because of Ly, ehatpe; these type. of of fonses Should got have thal: .

Fh RMN etre ee Dim

 

__ Light oud if ‘he lost une-of. f the Case, thea he Should (ele sett

| hiaself and The Coutt Keen Lit boazales..as Stotalby W Tal.
TI The Trial Judge agreed with evel tl lg Li. Lonzale told hut te db,

2 Dn this Sane. day, The Loult Said it will Bipot. Q plate iavestigatar
to +he Case, pict Lepentedly Stateal. the... iavestinator iS antl te
Comunuditate with. The abe Mlotiaay ced Me bond Zales, The
dee (epeatend abeut tout tutes, L ‘ ewill nod be entitled to '
on opeortuaity to speatt, with bum, (Tr helieve The Jie (epeated te.
"stake ths, because he Kneww_it would deleat the ausboose, to have...
“is ivesigl soeak 45.4 Htbey, that. wal te See se. toudl s =)

 

1
i.
+

bet
t
t
i

 

4
YF

a ths Cound. Bolok eal, Sul he dsamits if ate aed,
2 5)

 

 

 

ee ad mannan

tenes ae

 

 
OMS

| Thlee. FiLth Amertdtert Vio lation -hue Yocess Clause

 

 

The Trial Coutt conbies te Qs 6915+ The State ja en chap aby Due" a
Hotes Lights t by allowing this logg delay in. Toul trom.aObfease

 

that is Saul bs have Detinred abound hp. ‘Ll, whith I was inditted

ia het 207, andl we ore now nd Ol? Cio ord a bolt year’s Synbe being |

 

 

| iedictecl and 3% yeuts Site L seok @ To ady vy witaess’ other tad ty _.
Lior becouse TL have heat ie ratcotited wa had fo iden abut! ths diage). -

 

|! ily Mom is elder ly, and bas had. mental ‘disondet 5 all her life, ond Oe L

 

lol herd isonder' 6 8 foxy tefat (eitoty, (She temenbets poues of the (ase.

 

 

bu when it Coes to “ whad Gar Something happened, of whe was.

, there, She get Contused )

 

The last tine L Spoke to aly load lady, was aiourd Aug, Lh lle, abe

 

Lily (evela tion heati Me Ip Houston; Sigte Hutfidane Harvey she had to smole_

 

‘loud of her house, aad “she change d het nuahet.

 

The Court allowed The State on “Jue £5, dbl? +o enter pahotte Conversation

 

| befween me, and iy Mont, Statuig that I was belli My seul what -to

 

ay iff Coittt, (ny tot ust ft opnonbels & goulg to fly. Jouse to get Ly Cal,

 

Q Low dys ober led He Pre ility, She des fot rententbel hal

 

year tt was LO? of LY of Lb b, she Sometimes oli es. cel enurber the. —_

 

pyeal tT uns bit) hall £ L old (Las Ty. to fempd hele

 

Fi

 

Had +he State tol. fepligertl de layed the hates ito hate that Can |

 

be hack. ull to my defense jad Shess otul of aayones LY (emMoly, tLe. would
got_have this vtoblem: hetause e my key wsrtness ( lard lady } possibly

 

(would Still he in bontact witif Me, had she known 2 Chaege was

 

att ee nnn ee a

| penclin that weld eed het a5sistanle..

On duh, i o3 A018, aad anal a? daly 30 JUV 7, the Tral Coutt neglig ally

 

a)

tb)

 

 

 

 
r
I

Lie. y Vio Jioleea. ny due. ptocess La to brow all evidence the. fe
_ Hale has and review.the. modetial, tathet tt id (s agaist (eof if sy. |
fa The. tal. Sy é. leas ed fe e.abcess to viel hy pital at a a.

 

_pebse sieved andthite hed eia . “he as sie The oe by “hesaag 2 ile ofa,
viewing aayh ot. it, (o5.of 7 fig fal. sow: Theloutt (t, Jt ote, and Ie Coazales
expect tor eto. take thele il foe it wher th bey Chait 4 have cuderice).:
_ Doe Jane lj 2018 The Teal adge.at that time. bady Eliott refused to.
tule on-all / ation’, but did state.on the A eco he will tule on thet
le the rex reality; awe vet that date. Corbvated to be pushed hack, aad
fe vel Came; Mlew_on dd y 30 i0l7 The Judge few fesidl ily, Stated_on the Mod,
“We ate_ Set for Tral of. Tou 5 IH? $0 No, ue. ill fot he! heating aly. pebions|\. _
“fol makin 1g aly Aulicys. on yaa Metiol’...
9 The a dhe has Shown bias towatd ' ityof tense, ald his. nad UM: Contabs
assistante ard Lavortisnt towards the prasecutiol 18 CQus eg al) extreme |
prejudice, towoll 5 Gly, delenge L attempt to Wase, ond. if ji alliaiice

onan l allowed to. cantiaue, i t will Cause unle fatable duatages,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. ee meeetenete te tnane ee tte oy abet meee cen detente epetatenaenta
y

 
Seu i ole Violation of The Fourteenth “ett; E gual fotection

 

| — _ “p. ‘As $a “debendant with “mestaldi abiltis I: om on fisher b contain rchecbo’. 2
Ce del The Hmeticat. Disabilities. Sed hepa illess of the offense Iam chanel.
_ __with “ac Mh: ‘Gonzales oud The tral Lely, Lis cleaied me. these plotectons _.

etl at se On ely HAW? when madle_another request to. + -

. have My Case Hevstered, to the ‘teak. health Coutt docket and It fonzales_|.
Stated on the. setatd Tied, tye he Should act have this gobi, hreause of the { |
_ of lease he is Chaapedl wth oid. The. Tee. abided. by Tie Goacales 3 feguest
_ by athe denial of ity. egues, and Sumilat responSe because of ese le@Son' you |
Case will 7 roploupe hele. (ME bonzales [S Suppose to be be My. Coutsel not The Aasxculd
a ) This. is notonly.a voledon of egu al_ptotechion,os sadelerdletnt with atetal + a
Oo ~dlsabltie, hat this is.also.a tam of disctimiaaian by iy Coutsel and
ce Th The Coutt Sy Stem, Hat_is putt. g ultasthess and unneeded. Stu Of ih Wy olelonse, jcc
_ 3) Mebeugh I. ‘rkoned sek besy-p vided the opcottutity 48 Yeviows aly. elibite,.
at would he plopelte mention t AT. : hope aswell, taste all detendaats I. _
“anja the Light, 10. Faw ivhat evidence the Stole h has to hold me in i
thee possession 1 tor 172 years, I. have heen denied this epual pictechon|
an “(e would be a daft eros Sy Stem. the. day y legislation allows. Suth aide
AT. also. have. epual protected right to Pootia that woul! olfectively 3
ee sit. Me te eSULe. Hhete is a Cadaymental fulness. tho ughout Ae
on _,prebeeding 1S. adi L have not. eyoy ed. Hed (i ight. at all... an
oo Me. Panza only WiSit_me twee, to.tty to Convince Meto. take 2a a
coe ee dal ond wher L. would. foluse Ae. sould cuss ne ord and § State, a
Cet Mout ‘going to be towid. gualty, either tow, ora. thal, but I. guarantee A .
__ fll will be upd : guilty. a
a — Ave “yiue y th aa cata Mele ezales, the anioet Wwe the Sailles.

pe eee a

 

 

 

 

 

 
 

. 3 by ly 30 20/9 all in iM. One al onvetsetion, | he 2 chimed he fas. rok yohen oe eee

teen Arse

te any. ides, hecqusel. refuse te provide. hull 7.atys thea rome. ai oe
latet_he Stated L have tot tepuested fora ptwate invest gio, hepause _ een
L. petsonally Sooke to.wttnesss thet backs. the Apwselutrols evideMle.
_O First off Hy i313 the List +e IM. Gonzales. ae, fnettbons this.of . ce
ony witness. batbivag the Preseli endentey Second, this does lot... oo von
say much te Me, Conidering, L ole. Met, know what, if, ally. “ey ene tA fe. snsuncenmninncnenee
| “plasecube has: Thitd, in Court on. The teterd, My. attorney is debealy Np the.
Stade. aad (LS prosecution rather thon assist ae, (This Can tot. be wy yee, ete
of Stateoy hehitd this) aud Last Yus.is. say own Counsel either lviag oe
apnitsh me ia lout ot hit ebay a boll; ig evidence trent me; ik. tte
Could tol be aayhiny olSe, : noe
2 Jo to Sunt: up, We logzales does. not cont wietle with Me, b) he has salnitid a
te having a his towards Seyual Offenses 0) be fetuses te build Q dletenSe,

an. jdSlead (3_iatefested in assist i HoSebutting eo eee | .

 

 

 

 

 

 

 

 

This 1s ptounds to have a cestasning ote, heats 4 ge ET sale on
Soceed; if this nib O.. eee cineca eterna

oS tenting pe ap ate ROMER atte ety CP seen eho eee Sieh cee

 
bound.

 

| Five! Violation of The Eight Ameadteal ond The, Foutleenth Amedit

 

Da. ul, ud d AO? Th Lonzal Stated ip ope Loud Wh Estedle
| should tot have. the Chite to have bis

ft ived

case*to The Mental healt, Coutt._

 

i betaus so of fis a tense (she 0 (epustet a A A bey eae those type of

 

 

Ott,

 

| Ie orcas (S Supose et represent me, fol the rustic ony, this Q olde _

ot The Texas and Uated States Constitution on So mapy levels,

 

9) iaetfective As istante of: conntBel how Can L. evet be prepated for oe

 

use a attorney that Conspiles with the

 

_ trial, when the Coutt insist L _
Distrct Mtotitey aad Judge Oneal Unthams. to catlacl addy ghouls, or defenses

 

| A present to the Court, ( Gonzales Spobe up hetore the Tide, to proved. a ew)

 

 

‘b)delib efate wdtletente: The Tice Showed ro Contem "ot ay piuthelopcal
lidisorders, Not My tights asc a defendant with meatal illness’s I pitted

 

to the Coutt, Tadge dpeal Willa. wert-on to di ‘spegald. My boncein' ‘ and.

 

 

Lf COU est te ha ve We Gonzales fettoved tron Leph vesenbiapt sie, because. the

 

 

. bias, bid Mlejudite attitude he has. Shown te oad ay. femtily, for at iy. offese
Oo. where ha ve I found a avy thity wider Legislation, a tule Satig

 

i det ondants Wit th Q Falupe to. fe iste QS_Q Sex of bendet al2 sohibited Bom

 

 

i ha Wing G0COSS to.any of the Mental Health Court. focecd ings, that. the
7 United States, atd Texas_has. provided aad iaplenepted +o all othet deleabits.

 

 

 

ddis (5Ct0inadion. The Fundimental Fou heSS that all alefeudat 4 ae tht

-—

te, trough all protecdiiys, has been temoved trom iy case Completely,

 

 

+

“when i bonzales, afd Jide Cred Willian both sided wth. 2 oath othe |
: te disetmtiaate agaist ne texte tr bavin.o Seal Ofase |
A Resting Ones Should be plat ad. against Both ol’ them

 

- (io)

an
E asutt ice Eee lo Stupott Tol creat —

 

Groutd Sik:

 

AWhough L how? tod oth p ptese vated with ally iy evident, to: sho. Q low has

 

 

| heen Violgad: The State has mado stehin of a polite (epott, Stating a

oo Officer Spake bo My, lard lady, ait she Stated to the Officer when ash uihele

 

 

T aight be, she ig ‘tol Sute ‘hecs ase She has not Seen pte that olay.

 

The State has af abbas stated there. is.no.witness b » Saoart Hhis, police tooct, |

 

i because. they have mot aotitied t MV. laallady of these accusedicns ,S0 sh So She Can |

 

| have: the oysattutity to testity y before a july. (1 Haag the police (epott Mute),

 

iA loudlord Stating they have aud Seep Q lena does zal whi Q asuqaln _

 

 

that a person no > agee fesidles at that lation, ale i she cleanly sf 3.

 

 

 

repett States anything to the wélaceof Tae lager teidig thore.———|

 

the_peaee fot has hean evicted of has moved) The Slate sot nate Slated the _|

WI Under Due Di Liga, “the [alt eritarcenent that_has the auth arity to the dex |

 

 

| OF Bender fagstabin ia ay ote thant, must aaake ai uly Yale allem ta tach | _

 

ae af ay. resident, at Li ferent bouts of the oa y,belete debermiinuag | -
lt foiled to camplyy fom yt Krausledge of the poli Ce bel f. (without |

 

 

a . iciag ot fared: the. optor tunity to evict Lhe fetes !) The Pheer went by ay Lty|_—
rouse only one tune, and bebe dabig ti-b my erdett, the Oicet

 

 

 

 

 

 

Seer iy land outside: her house (which ans the house bere wnne,|
: “ny RV vile ted het house, mabig tt ipsible |
Le het te even See the font} | dad otter Soeabiig wort with het he. left fot

 

 

 

 

_ aver $1119. ‘to my phous to kyoek on My-chof. ( violatin of Due Diligence)

 

 

 

 

This_ is otonds fr a disthissa of Acguittal ws

 

 

 

UD)
Gud ie

 

0 {Kese he volves es autd 4 eat ed Hatchet by Haliis bout. |

 

 

I bone weal f ‘ed. Q tal hens Cahn ny He Couthy£ y Lon vite, whith ios oe

 

Pied 1 iA_Dishact Cout £7744 On daly £04, Challe AGU there jacisclichon,

 

A) The vichins testinuy Stated the Seal Assault Oceauted ad ay. bse at

 

 

22 0b. Sadtd point df Katy, Te. 17409, between Noi.~Del. of Mla.

Di tbowever Tatitied The Coutt before takiag pobabioa, that. ia May L0,

 

 

WT had atoved Pn eine Hunts Court ta zt Cty, a. pil —
lmy. tantly (Thevictio Stl! [ved with me when wwe ptoved }

fonj wa

 

 

 

 

| Aids ough I Showed The Tada 10. atthe tine (kristen Guiney ali igh L LJ hig
lla sialenton! The Ja alge soled as long Qs thete-is probable Couse,a Che

 

t was ‘Coninitbad i The State of: Te 2x08, Toba jute Over ALaSe,

 

 

 

the Seconul it estlers: aN Coutt toon, ce Pind an

 

 

At the time, I Knew ant alot about dhe ‘nu’ anf, ity sHlttey (Was ate ! 2

 

lith the Tiche, ‘which lel Me to. Signing fitohation br Ag Sex. aSSaal i

 

I have recontly found in Thetlow Librty thet Hecn’s Loueky had Ne: hui.

 

 

aver Qe. felaay Ofkense that obulted. i. Blazotia County © id Oates to. the:
| county line)ad. [7149-Beuy tl. #Y, Balatd Te. 11524.

 

 

 

 

0b (7)
_ ‘te doa day dug toga; otter attempt ing 12 Send me to “ype Lao ty

Dn Tai.!f, Hattis Coury Cut -A 2 Soph mete SMTE: aden, Qs aitt lol a ay “bobs

 

 

| but notified the. Court there tules p ptabibit’s the
| hos_a Sexual Offense, has been d: rated with Ally Severe psychological .

 

etry oF anyone tw whe who

fener

 

idisorlers, ot takes medjcaticn Lad alters the way one thinks

 

The tacility wert on te notity the Court, the State and Fedotal law's, tht

 

 

 

 

|| Sotes similar (ules, aobibitia 5 Sou Olendet’s, oc tyne wiho.ha8. men tl

 

Maes’, trea articpateng.. a. such tot ities.

 

 

 

(12)

4 . hy a _
 

 

 

 

 

1 The Diabet Pout of “anit Cauth 1 it aspen, diya ha Us. Waling,
| _wit

 

 

 

 

pelt gl it. ee a

del ate ind ete taal pian sale te. othe: he _

 

 

 

ip) dn "ath. w ote "han Q dee sanber | feu old. Lay. cha sonal fh |
to other inmates, E imtiediately bepan: geting: Vyeats of bodily hatany....

 

 

 

The facilit

 
 

 

Li ‘ad ivecrtly Abaapedl ty: ed ivadion fe 5ychalog vi dale L

 

 

— Land. between

2 aad faatil attack: Se

the. tests. bad. fe: is, 2 Eauas gethig Sag. ath

 

 

Ee bole ay. oily. Mews. of safety waste leave, , Sal: - alhed, hte.

 

i!) The. only feason Fart end. Coultty. had. We wert. to: ily howe, looking for me}

 

Z iS hecause: Has. Couitty, hatitied theam-T loft the bacillty (y On. Lily 23.

 

 

JOU He disdect tlt in fort Bard Coutts Stated this: it Court ys.

 

 

 

would mabe the Cuteent case a-eid Offense.

A) LE ant legal piled Lo big rece ia Hai Lay fe

‘ rene

 

 

th Twas -lepally pohibited Ero ating i The. ‘hab bol ly, agai. : a .
nt LOS Vo df: becautte ety punishaecnt at acts

ithe ‘- aould make the Ci

 

 

byl ~— Be tapi sve as ppl Hah 0p be

 

tate. by the. Wo Settee re . en

 

 

 

 

 

 

 

 

cL

 

Thin 6 IS Goud b halk Val The lat: baihy a oud E tt Bt Cty ha

a

 

te be HU Heal

 

 

 

()
t) On. March. 25 "Tae Seal Willams. made a comment. fowntd "iy Chat

Case. over with, (vince that. date Ralph Goazales has worked agaiast wd,
4). On Fane 25,2019, The day teal was. Set to. begua, Judge. Oneal.Willams..
allowed The State to enter phone. calls. mace trom jail, aS evideace;I |
asked my attotney te make atuement.to. suptess, for enteru evidenle
1 ad the. last nrinutes instead Mr Gonzales asked for a reset, ond Giz
- Taolpe Williaais Complied by reseting Taal for one.menth, $0.T can not
make argument, Tudge Witham dhl not allow ne to appraach of Speak).

but Mt Gonzales. intentupted everytime,.and. Judge Wiliams. allowed, him
fo answer for The. Court, these request was.’ a) femove M0 Goazales. from (
tepresenting me because @ Lack of Conmumcation @ neptive: Statements
towards my tamily, ond L,(3) bias towatel’ ty Charge; but Tuelye Whlhasts,
defied this request, because didnot have money to hite.my Owh,.
Cl Gonzales eeommented that L_ reptesent wnysSelt, and he Sty or

OT asked to hove all my motons.to havea Huling itt Oper Court, (test —
whith have been entered Siace Tune 2019) but his answer was'W0,
we alieady are Set for trial on Mov.5,20/4, $0 it is to late to have any

fulings on your motions (but thete iS tune tor The State to efter evidence]
Since Tune I-July 23,4018, The Fresicliag duclge at.thetime Bfady Elliott.
fepedtedly stated, nay. motions will be ruled on inthe next heating

Ground Eight Recuse and Disqual ty 1 The Hesiding Judge |

that Showed. bias, Statiag “1 These type of Charges. ale, usually. done. with
pay Simple and. fast. LT oo fot brow why. this. One iS. tabing. $a |
long, but I will. get Raloh Goazales..o7 the Case; he.will get this

 

On Jt uly. Sb Abi L macle Seveal Complaits, and. request towards the Court, :

Sta. by Old Judge Williams, stated this will be aly, only gehors). |

(Tria! was Set for betd, Marth 15, Tite 5, Taly 34d Q)aty moti?

 

(4/)
“rever got a ruling, just further delayed, and now are a tisk oop dt
CO) have been diagnosed with Several psychological cisonder’, Sinte the age-at

ewht, ord I have repeated|y requested to have my case. moved tothe... |
mental health Court, and as asked the Court far an expanation for. aot... ve

allowing me access to the mental health Court: % benzales, responded,

“Do to his type of charge, the Case should not be transfered, those charges. |

Should not have the opportunity to be moved tothe Mental Health Coutt,
and Tudlge Willams agreed, and denied tus request...

D) This is disceiminabon towouds ny Charge and my. Lights 05.0. defoniont
will disabilities, Several inmates with a similat.chatges, ale.ia-the medal health.
eT faye Seen absolutely no evidente, The Hate has to.acuse me.ot 0 offense,

and The Court has refused to albw me of a Copy, mab ng. ines.
to know what I am. detendung g myselt against to prepare fot trial,

| f) The TJadge is obviously aot playing the tole of a mediator, intact. L.

am up against The State, The Court and my own attotney. . . |

4 gt request a investigator, and again Wir Gonzales Spoke up stating.
T find no need for one; Z spake to a witness that hacks the...

. “ptoselitian C He either j. is-evith holding evidence. of Aled. On. the. recote
“peonitse this the fist of me heanng of: this). eee oe
Afew moments later, to a response as to telling. my. eller. Mont.

‘r am sot wasting time of funds. on a Wnvest.ig.ator,. if you. watt... ae
you Can go ting witnesses, and get them to.come to. inal, other
wise, he Can be fourtol guilty; He Stated, that. he has not. Spoken. fo,
any woiaess' because L retuse te proicle Mages of witless b...

q One Moment he spoke @ fo wanesss, the srext moment he. Spat to. frown?

2 The Juch Hye Shoal he batted Pot bonbouitg- on sM Case. Weal sh sald le fasted .
L The bephl Healtf dek ef (5)
—
Prayer &r Reliet 7

 

WWhetelre dle Premises Considered T PATRILIO ESTRADA plaatift |

 

nthe vnutter plays This Honorable Court to ConSidet each and every |

 

poilt of ottot inisedl hefein otdel the tallowii, a the law and Liste Beat :

 

 

 

Demand’:
Group |12 ) Double Jegpardy ~acguittal
Ground |\e! D) Tnellect; Ve Assi iStante of Counsel - ~ herflove Aaloh Gonzales. a and Lrovide Offé

 

fot ofigoctl y established by The fort Bend Coupty Jadical SySten, (if the |

 

 

Case was ‘to Cont inate) possibl, one trom This Hofotahle Cutt 5 Fppeutted|

 

Counsel SyStem

 

Ground \|3

3) Due frotess- - Distuss Tnahetment and Acguittal

 

 

Ground

WE oul Protection LF the Case is fot eae acuitted order the base |

 

be traashered to The Mental Health Coutt
é mabe SE Eg hith ond Feutteenth Amendmett - bat Kaloh

 

 

Grougel

 

 

boacal es and Judge hpeal Wilkins. trom bewig envalved in adivatote

 

ploleeding in This Caseif it wos to Coptnue |

 

Ground

b) Lasutbiniend Evidenteé-Disnnss Ld ichypent, and otder Aeguittal

 

Ground

 

2 Offense. Rewlves Grund Wnauttorized L, aisha Keouptal of Fort fend
County, ond. Hatt. a E

 

 

Grund

2) Disgualif \ Tidae. neal willons- Wh, Ve my Case ts Mental Het)

 

(i aut, nad out t of The Lontral of the Cuffent Jadge

 

Summary -

“I have provided Several Grawtds for Atguittal of All “chatses uct

 

L joliay the Honotnble Court issues the onion, that best ot anseribes

 

| the Low, and orders such peliek totake effect wmled ately.

 

 

T declare under pefally ot Be feb v the aboue tue afd Correct.

 

 

 

_Pathieio E Srads#7000 95638 Sept, 3,007

 

 

[4/0 wiyllianns Way Blud. BAichaend Tn. 77469 GE =
hy Leitio E Stra dy HLODOTIL 3G
[WO Willian Ley Lud.
Kithtoig 79

 

LS Soy beter Dist. Coutt of Taxas

5/ 4 husk A (2,
Houston, Fe. T7002
